Seawell, J.
The defendant took 19 exceptions during the course of the trial, but in his brief abandons all of them except four. Two of these relate to the same subject matter and may be considered together. The other two are to the refusal of the judge to set aside the verdict of the jury and to the rendering and signing of the judgment, and may be ■considered formal or, rather, fully discussed under the other exceptions.
Defendant claims that the court committed error in admitting in evidence the testimony of Sheriff Tart to the effect .that, the defendant having asserted that he spent the time before the homicide at the home •of Delia Smith, the witness took him to Delia Smith’s house, and that she stated, in the presence of said defendant (we use the language of defendant’s brief), “that he (the defendant), came there to her home •on Sunday morning and asked her to tell the officers that he spent the night there, if they came.”
But, as may be seen in the above statement of the case, there is more to the evidence of this incident than just this. The sheriff testified: '“We then taken the prisoner to his Aunt Delia Smith’s — that he told me h.e spent Saturday night there. We took the defendant to his Aunt Delia’s. She said, in his presence, that Zedikiel was there and told her to tell the officers if they came there that he spent Saturday night with her.”
Delia Smith testified: “I saw Zedikiel Monday after Mr. Daniel was Trilled. He went to my house. He told me if the law came and asked me did he stay there Saturday night to tell them yes, because there was *342a mess up and be was afraid they might try to get him in it, and he said: ‘if they ask you if you lent me any money, you tell them yes, $5.00.’ After that the sheriff and others went back to my house and brought Zedikiel out there in the road and I told them the same thing I have just' told you. I told it to them in the presence of Zedikiel. Zedikiel did not say anything. Only the law asked him where he stayed Saturday night and he said he stayed at his home, and that is all I heard him say.” To this evidence of Delia Smith, there was no exception. See also defendant’s admissions.
Whether the statement as presented in the sheriff’s testimony was of an accusatory nature, justifying an unfavorable inference from the silence of defendant, we need not inquire, since the testimony of Delia Smith was substantive and relevant as indicating an attempt on the part of the defendant to frame a defense in advance of accusation, and to account for the money taken from the body of Daniel; and the sheriff’s testimony was, in part at least, corroborative of her testimony. The order in which the testimony was admitted becomes unimportant on appeal. Earnhardt v. Clement, 137 N. C., 91, 92, 49 S. E., 49; Hamilton v. R. R., 200 N. C., 543, 158 S. E., 75; Ripley v. Arledge, 94 N. C., 467. The exceptions to the admission of this evidence are without merit.
For these reasons, also, the objections and exceptions to the refusal to set aside the verdict and to the judgment cannot be sustained.
Although other exceptions in the record are abandoned, we have carefully examined them and find that they disclose nothing that would justify interference with the result of the trial.
We find
No error.